department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ----------------- telephone number --------------------- refer reply to cc intl b02 plr-121745-17 date january internal_revenue_service number release date index number ------------------ ---------------------------- ------------------------------------- ty ------ legend shareholder ------------------ ein ----------------- fc -------------- country ---------- year ------ year ------ year ------ accounting firm ------------- law firm --------------------- dear ------------- this is in response to a letter dated date submitted by shareholder’s authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for shareholder to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code and sec_1_1295-3 with respect to shareholder’s investment in fc the ruling contained in this letter is based upon information and representations submitted on behalf of shareholder by its authorized representative and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below plr-121745-17 facts shareholder is a united_states citizen in year shareholder indirectly purchased shares of fc an entity treated as a corporation for federal tax purposes and organized under the laws of country shareholder continues to indirectly own shares of fc accounting firm is a competent u s accounting firm and has prepared annual tax returns for shareholder since year accounting firm is competent to render tax_advice with respect to the ownership of shares of a foreign_corporation shareholder provided accounting firm with all the relevant information related to shareholder’s investment in foreign_corporations however accounting firm did not identify fc as a passive_foreign_investment_company pfic within the meaning of sec_1297 and thus did not advise shareholder of the consequences of making or failing to make a qef election in year shareholder was advised by law firm that shareholder had a filing requirement with respect to fc and that fc should be treated as a pfic law firm further advised shareholder of the consequences of making or failing to make a qef election shareholder engaged law firm to assist in requesting relief to make a retroactive qef election with respect to fc shareholder has submitted affidavits under penalties of perjury from shareholder and accounting firm that describe the events that led to the failure to make a qef election with respect to fc by the election due_date and the discovery thereof shareholder has submitted pfic annual information statements of fc for year through year which state that fc had no ordinary_earnings or net capital_gains for those years thus the interests of the united_states government will not be prejudiced by granting consent to make the requested retroactive election shareholder represents that as of the date of its request_for_ruling the pfic status of fc had not been raised by the internal_revenue_service on audit for any of the taxable years at issue ruling requested shareholder requests the consent of the commissioner to make a retroactive qef election with respect to fc for year under sec_1_1295-3 plr-121745-17 law sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to the pfic for the taxable_year and the pfic complies with the requirements prescribed by the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company under sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the shareholder failed to make an election by the due_date because the shareholder reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the company for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of the failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on the professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with shareholder’s ruling_request we conclude that shareholder has satisfied sec_1_1295-3 plr-121745-17 accordingly consent is granted to shareholder to make a retroactive qef election with respect to fc for year provided that shareholder complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative a copy of this letter_ruling must be attached to any federal tax_return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jeffery g mitchell chief branch office of the associate chief_counsel international
